
	

116 HR 5479 IH: To protect Americans with pre-existing conditions.
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS
		1st Session
		H. R. 5479
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2019
			Mr. Fortenberry introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To protect Americans with pre-existing conditions.
	
	
 No American shall be denied health insurance due to pre-existing conditions. 